DISMISS and Opinion Filed January 21, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-21-00982-CV

                   R. COURT POWELL, Appellant
                              V.
        PIETRO EUSTACHIO AND GRACE EUSTACHIO, Appellees

                 On Appeal from the 298th Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DC-18-02969

                         MEMORANDUM OPINION
                     Before Justices Myers, Molberg, and Garcia
                              Opinion by Justice Myers
       The Court questioned its jurisdiction over this appeal because there did not

appear to be a final judgment or other appealable order. See Lehmann v. Har–Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001) (generally, appellate courts have jurisdiction

over final judgments and certain interlocutory orders as permitted by statute); TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a) (listing appealable interlocutory orders).

We directed appellant to file a letter brief addressing the jurisdictional issue with an

opportunity for appellees to respond. We cautioned appellant that failure to comply

may result in dismissal of the appeal without further notice. Appellant did not file a

letter brief as directed.
      Appellant appeals from the trial court’s order granting appellees’ motion for

summary judgment. In their original answer, appellees asserted a counterclaim for

sanctions. Appellees sought summary judgment on appellant’s claims but not their

counterclaim. Because appellees’ counterclaim remains pending, there is no final

judgment and this Court lacks jurisdiction over the appeal. See Lehmann, 39 S.W.3d

at 195.

      We dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                          /Lana Myers//
210982f.p05                               LANA MYERS
                                          JUSTICE




                                       –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

R. COURT POWELL, Appellant                   On Appeal from the 298th Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00982-CV          V.               Trial Court Cause No. DC-18-02969.
                                             Opinion delivered by Justice Myers.
PIETRO EUSTACHIO AND                         Justices Molberg and Garcia
GRACE EUSTACHIO, Appellees                   participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellees PIETRO EUSTACHIO AND GRACE
EUSTACHIO recover their costs of this appeal from appellant R. COURT
POWELL.


Judgment entered this 21st day of January, 2022.




                                       –3–